Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about April 19, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed appellant on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Contrary to appellant’s assertion, the testimony of the victim’s mother clearly and consistently established that appellant instigated and participated in the attack on the victim.
The court appropriately asked some clarifying questions (see People v Moulton, 43 NY2d 944 [1978]), and it did not prevent appellant from pursuing any proper line of inquiry on cross-examination of the victim’s mother. Concur — Saxe, J.P., Rosenberger, Friedman and Marlow, JJ.